DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed June 30, 2022.

Status of Claims
1.	Claims 1-7 are pending and currently under consideration for patentability.

Response to Amendments
2.	 Applicant has amended the claims to successfully overcome the claim objections and 35 USC § 112 rejections applied in the most recent Office action; accordingly, these claim objections and 35 USC § 112 rejections have been withdrawn.

Response to Arguments
3.	Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant argues that neither Rodsten nor Hanuka teaches a wrap opening that can expand or shrink moderately with the erection of penis due to an expansion-shrinkage margin of wrap opening, so as to avoid binding the penis excessively, as claim 1 is presently amended. Examiner respectfully disagrees, as Rodsten discloses a wrap opening (112 of sealing membrane, 110 comprising lip-seal structure) that can expand or shrink moderately with the erection of penis due to an expansion-shrinkage margin of wrap opening (lip seal structure of 112), so as to avoid binding the penis excessively ([0024]; [0050-0054]]). Specifically, in paragraph [0052], Rodsten discloses that the “membrane material is flexible in order to secure a tight seal regardless of the variations in the patient's penis size and without compromising skin integrity.” Further, in paragraph [0054], Rodsten discloses that the “the membrane is of sufficient flexibility, to provide a minimal increase in pressure on the skin of the penis during e.g. erection;” and that “the sealing membrane is of such a flexibility that the lip seal essentially does not block, limit and/or reduces blood flow, and thus not cause priapism-related issues or problems.” Accordingly, the grounds of rejection presented in the most recent Office action are maintained herein.  Regarding the newly amended claim limitation, applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	In view of the above response, applicant’s arguments against the rejections to claims 2-7 are deemed moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rodsten (US PGPUB 2012/0029452) in view of Hanuka et al. (US PGPUB 2016/0166424).

5.	With regard to claim 1, Rodsten discloses a urethral catheterization structure (primary urine collection device, 100) for wrapping the male penis to guide urine (abstract; Figs. 1, 3-6; [0047]), comprising: a urine sheath (cup and/or membrane, 120; [0048-0050]) and a leaking-stop ring (sealing membrane, 110; [0024]; [0050-0052]; [0072]); a catheterization space (interior of 120) is formed in the urine sheath (120; Fig. 6); the urine sheath (120) having a bottom opening (outflow-funnel, 160) to connect the urethral catheterization structure (100; via second opening, 132) to a urine bag (secondary urine collection device, 200; Figs. 1-3; [0047]); an inner side of a top opening (first opening, 130) of the urine sheath (120) is surrounded with a flange ring (see annotated Fig. 6, below); a concave ring groove is formed in the flange ring (see annotated Fig. 6, below); the leaking-stop ring (110) is a flexible membrane with a wrap opening (opening, 112 having lip-seal structure) for wrapping the male penis in its center ([0024]; [0050-0052]; [0067]; [0072]); a circumference of the leaking-stop ring (110) is surrounded with a collar (reinforcement means, 115) to be combined with the concave ring groove ([0065]), wherein the wrap opening (112 of sealing membrane, 110 comprising lip-seal structure) can expand or shrink moderately with the erection of penis due to an expansion-shrinkage margin of wrap opening (lip seal structure of 112), so as to avoid binding the penis excessively ([0024]; [0050-0054]]; [0059-0060]).

    PNG
    media_image1.png
    585
    561
    media_image1.png
    Greyscale

	While flexible foil is a material that is well-known in the art for its use as an effective moisture barrier, and Rodsten discloses that the leaking-stop ring may be formed from various materials, including elastomeric alloys ([0059]), Rodsten fails to explicitly disclose that the leaking-stop ring is a flexible foil.
	However, Hanuka discloses a gas filter and release for an ostomy appliance (100; abstract; Figs. 1A-1B), which employs a structure for wrapping a stoma in the case of a colostomy, ileostomy or urostomy ([0003]), comprising: a sheath (stomal discharge collection pouch, 150) and a leaking stop ring (ostomy wafer, 120 with flange, 125); wherein the sheath (150) is connected to a flange ring (cap housing, 135) which is combined with a collar (sealing element, 115) to assist in the attachment between the flange ring (135) and the leaking-stop ring (120, 125; Fig. 1B; [0144-0145]); and notes that flexible foil is a well-known membranous material utilized in the art ([0177]) for urging into sealing engagement with a bodily organ by the generation of radial tension in the membrane ([0008-0009]), wherein the membrane exhibits gas permeability and liquid impermeability ([0115]; [0132]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the leaking-stop ring disclosed by Rodsten, to be formed of a flexible foil, similar to that disclosed by Hanuka, in order to utilize a well-known, gas-permeable, fluid-impermeable material as the leaking-stop ring for providing sealing engagement between the device and the bodily organ of the user, as suggested by Hanuka in paragraphs [0008], [0009], [0115], [0132], and [0177].  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

6.	With regard to claim 3, Rodsten discloses that the bottom opening (132) of the urine sheath (120) converges to form a urinary catheter (urine collection system, 1; via connection means, 300 and 200; [0047]; [0052]; [0081]).

7.	With regard to claim 4, Rodsten discloses that the urine sheath (120) is a flexible sheath ([0066]).

8.	With regard to claim 5, Rodsten discloses that the urine sheath (120) is a bending tube (Figs. 3-6; [0072-0073]) with a large upper opening (130) and a small lower opening (132; [0051]; [0066]).

9.	With regard to claim 6, Rodsten discloses that the urine sheath (120) is formed integrally ([0062]; [0067]; [0092]).

10.	With regard to claim 7, Rodsten discloses that the leaking-stop ring (110) is formed integrally ([0062]; [0067]; [0092]).

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rodsten in view of Hanuka, as applied to claim 1 above, in further view of Johnson (US 919,875).

12.	With regard to claim 2, Rodsten discloses a retaining ring (accommodation means; [0027]; [0088]) for connection between a special wearing object (garment such as underwear; Fig. 1) and a circumferential groove of the flange ring (best seen in annotated Fig. 6, above) of urine sheath (120).
However, Rodsten and Hanuka are silent in regard to a vent pipe that can be selectively opened and closed, protruding on a lateral side of a flange ring of the urine sheath, a connection groove being formed between the vent pipe and the flange ring, which is to be combined with a retaining ring of a special wearing object of urine sheath.
Johnson discloses a suspensory (title; Figs. 1, 2; page 1, lines 7-15), comprising: a urine sheath (receptacle, 8) and leaking-stop ring (diaphragm, d); wherein a top opening of the sheath (8) is surrounded by a flange ring (radial flange, d’; page 1, lines 44-52); an vent pipe (opening, h having plug, h’ for optional opening/closing) that can be selectively opened and closed, protruding on a lateral side of the flange ring (d’; Figs. 1, 2; page 1, lines 68-101); and a connection groove (best seen in Fig. 2) formed between the vent pipe (h) and the flange ring (d’), which is to be combined with a retaining ring (reinforcement strip, e) of a special wearing object (scrotum pouch, 5) of the urine sheath (8; page 1, lines 53-67 and 78-85).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the connection means disclosed by Rodsten in view of Hanuka to include a connection groove that communicates with a retaining ring of the special wearing object, similar to that disclosed by Johnson, in order to properly secure the urine sheath to the special wearing object in a waterproof and leak-tight fashion, as suggested by Johnson on page 1, lines 62-67 and 78-85.
Additionally, t would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine sheath disclosed by Rodsten in view of Hanuka to include an on/off vent pipe, similar to that disclosed by Johnson, in order to allow for the introduction of healing preparation, or any suitable cleaning liquid for washing, as suggested by Johnson on page 1, lines 65-102.  Additionally, one having ordinary skill in the art would recognize that, by providing a selectively opened and closed pipe adjacent to the top side of the urine sheath flange, the user or practitioner can selectively vent-off pressure/air build-up within the urine sheath and into the external environment.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781